DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, U.S. Provisional application No. 62/349,716 (hereinafter “the ‘716 provisional application”) fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Dependent claims 4, 12 and 20 each recite “wherein the encoder encodes output neurons in RAW or Encoded format (RoE).” The as-filed specification of the ‘716 provisional application fails 
For example, the original specification of the ‘716 provisional application is silent regarding any “RAW or Encoded” format, “RoE” format, “Vector Ineffectual Activation Identifier” format, “VIAI” format or “compressed VIAI format”, let alone encoding output neurons in such formats as recited in claims 4-6, 12-14 and 20-22. Further, for example, the original specification of the ‘716 provisional application also fails to mention any tile that receives “bits identifying synapses as ineffectual” where the “tile processes the one or more bits in order to perform computations on only non-zero neurons with effectual weights” recited in claims 7, 15 and 23. 

Examiner acknowledges Applicant's claim for benefit of/as:
The present application is a U.S. national stage application of PCT application number PCT/CA2017/050731, filed on 06/14/2017, which claims priority to U.S. Provisional application No. 62/349,716 filed on 06/14/2016. The certified copy of U.S. Provisional application No. 62/349,716 was received on 12/30/2018. 
The present application also claims priority to U.S. Provisional Application No. and 62/490,712, filed on 04/27/2017. Each claim will receive benefit of the earliest filing date above for which a continuous chain of support can be established for the entirety of the claim. As discussed above, the effective filing date for claims 4-7, 12-15 and 20-23 of the instant application is the filing date of the ‘712 provisional application, 04/27/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/6/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(3) because Figures 3A-3B, 5A-5B, 6A-6B and 18A-18B include letters which do not measure at least .32 cm. (1/8 inch) in height (i.e., many of the lowercase characters in FIGs. 3A-3B, 5A-5B, 6A-6B – including the lowercase characters elements 150 and 160 in FIG. 3B, the lowercase characters elements 120 and 160 in FIG. 5A, all lowercase characters in FIGs. 6A and 6B, and the subscript and superscript characters in FIGs. 18A and 18B).
The drawings are objected to because FIGs. 9, 10, 15 and 16 include trade names or marks used in commerce. The use of the term GOOGLE®, which is a trade name or mark used in commerce, has been noted in this application. The term should be capitalized wherever it appears and be accompanied by the generic terminology. In particular, the term Google appears in FIGs. 9, 10, 15 and 16 of the drawings. 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort . 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The use of the term GOOGLE®, which is a trade name or mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology. For instance, the term Google 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. Appropriate correction is required. 
The disclosure is also objected to because paragraphs 123 and 130 each contain an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
In paragraphs 123 and 130 of the specification, non-patent documents are referred to (see, e.g., references to “the method of Patrick Judd, Jorge Albericio, Tayler Hetherington, Tor Aamodt, Natalie Enright Jerger, Raquel Urtasun, and Andreas Moshovos described in ‘Reduced-Precision Strategies for Bounded Memory in Deep Neural Nets’, 2016, publicly accessible online via the Cornell University Library at: https://arxiv.org/abs/1511.05236” in paragraphs 123 and 130). The listing of the reference in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the reference listed in paragraphs 123 and 130 of applicant’s 
The attempt to incorporate subject matter into this application by reference to hyperlinks to non-patent literature (see, paragraphs 123 and 130 of the specification) is ineffective. Appropriate correction is required.

Claim Objections
Claims 1-16 are objected to because of the following informalities: 
Line 2 of claim 1 recites “performing computations in a neural network”. Applicant previously introduced “computation of layers in a neural network” in line 1 of this claim. For examination purposes, the examiner is interpreting “a neural network” in line 2 of claim 1 as the previously-introduced “neural network”. Appropriate correction is required.
In line 1 of each of claims 2 and 10, the word “the” appears to be missing between “wherein” and “encoder”. That is, the recitation of “wherein encoder” in both claims 2 and 10 is grammatically incorrect and should read “wherein the encoder” (see, e.g., the recitation of “wherein the encoder” in line 1 of claims 3 and 10). Appropriate correction is required.
Line 3 of independent claim 9 recites “performing computations in a neural network”. Applicant previously introduced “computing layers in a neural network” in lines 1-2 of this claim. For examination purposes, the examiner is interpreting “a neural 
Also, claims 2-8 and 10-16 which depend directly or indirectly from claims 1 and 9, respectively, are objected to under the same rationale as claims 1 and 9.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Lines 5-6 of independent claim 17 recite “the tile which processes the neuron”. There is insufficient antecedent basis for this limitation in this claim. Applicant did not previously introduce any “tile” or tiles in this claim.
For examination purposes, the examiner is interpreting the term “the tile which processes the neuron” in claim 17 as “[[the]] a tile which processes the neuron”. Appropriate correction is required.
Also, claims 18-24, which depend directly or indirectly from claim 17, are rejected under 35 U.S.C. 112(b) as being indefinite under the same rationale as claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8, 17-19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Arthur et al. (U.S. Patent Application Pub. No. 2014/0114893 A1, hereinafter “Arthur”) in view of Breitwisch et al. (U.S. Patent Application Pub. No. 2011/0119214 A1, hereinafter “Breitwisch”) and further in view of Birdwell et al. (U.S. Patent Application Pub. No. 2015/0106314 A1, hereinafter “Birdwell”).
With respect to claim 1, Arthur discloses the invention as claimed including a system for computation of layers in a neural network (see, e.g., paragraphs 21-22 “Embodiments of the invention provide event-driven neural computing architecture for neural networks. One embodiment provides a low-power event-driven neural computing architecture for a neural network” [i.e., a neural computing architecture/system for computation of a neural network], “a neuromorphic and synaptronic system comprising electronic neurons” [i.e., a system including neurons of layers of the neural network]), comprising:
one or more tiles for performing computations in a neural network (as indicated above, “a neural network” has been interpreted as the previously-introduced “neural network”) (see, e.g., paragraphs 24-25, “operation of the neural network and access to the synapse array” [i.e., computations/operations in the neural network], “an example neuromorphic and synaptronic tile circuit 10” [i.e., neuromorphic tile 10 for performing computations]), each tile receiving input neurons … and synapses (see, e.g., FIG. 1 – depicting tile circuit 10, input neurons 14, 16, 18 and 20, and paragraphs 23-25 and 28, “neural network includes an electronic synapse array of multiple electronic synapses, such as digital synapses, interconnecting a plurality of electronic neurons, such as digital neurons. Each synapse interconnects an axon of a pre-synaptic , and generating output neurons (see, e.g., FIG. 1 – showing tile 10 with output neurons 22, 24, 30 and 32, and paragraph 26, “neurons 14 and 16 are shown with outputs 22 and 24 … neurons 18 and 20 are shown with outputs 30 and 32” [i.e., tile 10 and generates output neurons]);
an activation memory for storing neurons and in communication with the one or more tiles via a dispatcher and an encoder (aside from merely repeating the claim language in paragraphs 5-7 and stating “neurons which the unit accumulates … may be encoded by encoder 235 and communicated to the activation memory” and “each 16-neuron group is encoded … by the encoder subunit” in paragraphs 73 and 93, the specification is silent regarding the meaning of “an activation memory” and “an ;
wherein the dispatcher reads neurons from the activation memory … and communicates the neurons … to the one or more tiles (as indicated above, the “dispatcher”, under the BRI, is any component usable for encoding neuron-related data) (see, e.g., FIGs. 6 and 9 – depicting drivers/sense amps 7 that read neurons from TSRAM array/memory and neuron/axon events communicated from scheduler, and paragraphs 51 and 67-68, “transposable SRAM array 2 of the synapses is represented by the matrix W wherein words and bit lines can be read/written in a column or row manner. The TSRAM array 2 comprises transposable 8 transistor SRAM cells wherein both rows and columns send word lines and bit lines. Each transistor SRAM cell implements a synapse. As such, a row can be read or written, or a column can be read or written.” [i.e., dispatcher/component that reads rows and columns of neuron data from the activation memory/SRAM cell], “a scheduler … delivers events one at a time (arriving from the routing fabric 19 in FIG. 8) into the axon bank”, “FIG. 12 shows further details of the core 1 [i.e., tile] and a process … When a spike event arrives at the decoder/scheduler 4, it is decoded and sent to the axon array. … The scheduler is , and wherein the dispatcher reads synapses from a memory and communicates the synapses to the one or more tiles (see, e.g., paragraphs 51 and 68, “TSRAM array 2 comprises transposable 8 transistor SRAM cells wherein both rows and columns send word lines and bit lines. Each transistor SRAM cell implements a synapse. As such, a row can be read or written, or a column can be read or written.”, “FIG. 12 shows further details of the core 1 [i.e., tile] and a process … When a spike event arrives at the decoder/scheduler 4, it is decoded and sent to the axon array.” [i.e., dispatcher/scheduler 4 reads rows and columns of synapses from a memory/SRAM and communicates/writes the read rows and columns of the synapses to core 1/tile]);
and wherein the encoder receives the output neurons from the one or more tiles, encodes them and communicates the output neurons to the activation memory (as indicated above, the “activation memory”, under the BRI, is any memory usable for storing neuron-related data that is communicatively linked with other components) (see, e.g., paragraphs 30, 35, 62 and 68, “transposable access to the crossbar memory array [i.e., the activation memory]. Neurons that spike are selected one at a time sending spike events to corresponding axons, where axons could reside on the core, or somewhere else in a larger system with many cores” [i.e., one or more cores/tiles], “the core 1 further includes … an encoder 5 (address-event transmitter), … receives spike events (packets) and … The address-event transmitter/encoder 5 
receiving …offsets … wherein each input neuron has an associated offset … wherein the dispatcher reads neurons from the activation memory with their associated offsets and communicates the neurons with their associated offsets … and wherein the offsets are processed by the tiles.
In the same field analogous art Breitwisch teaches receiving … offsets and synapses, wherein each input neuron has an associated offset (aside from repeating the claim language in paragraphs 5-7 and stating “the input neuron array is stored in the Zero-Free Neuron Array format (ZFNAf) … ZFNAf augments each non-zero input neuron with an offset … if the original stream of neurons would have been (1, 0, 0, 3) they will be encoded as ((1, 0), (3, 3)). The offsets 285 can adjust the SB [synapse buffer] sublane's index so that it can access the appropriate synapse column”, “subunit 0 reads the next NB [neuron buffer] neuron value 1 and its offset 0. Using the offset, it indexes the appropriate SB synapses … subunit 1 will fetch neuron 2 with offset 1” and “Every cycle, each subunit 205 fetches a single (neuron, offset) pair from NBin [input neuron buffer], uses the offset 285 to index the corresponding entry from its SBin [input synapse buffer] to fetch 16 synapses” in paragraphs 68, 70 and 73, the specification does not define “offsets” and “associated offset”. The ‘716 provisional application also does not explicitly define any “offsets” and is silent regarding “an associated offset” of a neuron. Therefore, “offsets” and “an associated offset” of a neuron, under the BRI, are any numerical values used to indicate a location, address or index usable to access or fetch synapse or neuron-related data from a buffer, array, matrix or other storage) (see, e.g., paragraphs 41-42 and 47-48, “dendrite lines 502-508 and wherein the offsets are processed by the tiles (as indicated above, the “offsets”, under the BRI, are any numerical values used to indicate a location, address or index usable to access or fetch synapse or neuron-related data) (see, e.g., paragraphs 43-44 and 48, “layout 700 of neuron circuit blocks 702 and synapse blocks 704 … layout 700 distributes up to four synapse blocks 704 adjacent to each of the neuron circuit blocks 702 in a planar tiled configuration”, “layout 800 enables up to six synapse blocks 804 to be placed adjacent to each of the neuron circuit blocks 802 in another planar tiled configuration”, “connections to the neuromorphic circuits … are offset to evenly 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arthur with Breitwisch to provide “dendrite lines 502-508 [that] may be shifted within the synapse block 500 such that the dendrite lines 502-508 are evenly distributed at external interfaces 522 and 524 of synapse block 500” where “dendrite line 504 may be shifted by offset 526, and dendrite line 506 can be shifted by offset 528.” (See, e.g., Breitwisch paragraph 41). Doing so would have allowed Arthur to use Breitwisch’s offsets to enable “spacing of dendrite lines 502-508 at external interfaces 522 and 524 [which] may enable a compact internal layout of the synapse block 500 while allowing for spacing margin in placement of neuron circuit blocks, in addition to supporting a modular design” such as a modular design where a “layout 700 distributes up to four synapse blocks 704 adjacent to each of the neuron circuit blocks 702 in a planar tiled configuration” and “wherein four or more of the synapse blocks are adjacent to at least one of the neuron circuit blocks in a planar tile configuration”, as suggested by Breitwisch (See, e.g., Breitwisch, paragraphs 41 and 43 and claim 12). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
Although Arthur in view of Breitwisch substantially teaches the claimed invention, Arthur in view of Breitwisch is not relied on to teach perform computations on only non-zero neurons.
perform computations on only non-zero neurons (aside from merely repeating the claim language in paragraphs 5-7 and stating “only the non-zero neurons appear in the NBin [input neuron buffer] 220. For this purpose, the input neuron array is stored in the Zero-Free Neuron Array format (ZFNAt) … Once the zero neurons are eliminated, each non-zero neuron is matched with the appropriate SB [synapse buffer] entry” and “ZFNAf enables embodiments of the present invention to avoid computations with zero-valued neurons. Only the non-zero neurons are stored, each along with an offset indicating its original position.” in paragraphs 68 and 76, the specification does not define what is meant by “non-zero neurons”. The provisional applications also fail to explicitly define “non-zero neurons”. Therefore, “non-zero neurons”, under the BRI, are any neurons or neuron-related data that include non-zero values) (see, e.g., paragraphs 20, 194 and 227, “A neuron in the network is said to fire if the output value is non-zero” [i.e., non-zero neurons fire], “the neuron 1012 may have a non-zero refractory period parameter. If the refractory period is not zero and the neuron 1012 has fired more recently than this period of time into the past, the neuron 1012 will not fire again until the end of the refractory period. … prevents the firing of the neuron 1012 if the count-down timer holds a non-zero value.”, “inputs to an element that simultaneously receive an event or non-zero weight, the firing events of a neuron, or the input indices in a neuron that cause the neuron to fire” [i.e., only non-zero neurons fire, and computations are only performed by elements when non-zero neurons fire]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arthur in view of Breitwisch with Birdwell 

Regarding claim 2, as discussed above, Arthur in view of Breitwisch and Birdwell teaches the system of claim 1.
Arthur further discloses wherein encoder encodes output neurons in a format (as indicated above, the “encoder”, under the BRI, is any component usable for encoding neuron-related data) (see, e.g., FIG. 1 – showing tile 10 with neurons 11 including output neurons 22, 24, 30 and 32, and paragraphs 22-23 and 35 and claim 1, “neurons 14 and 16 are shown with outputs 22 and 24 … neurons 18 and 20 are shown with outputs 30 and 32”, “core 1 further includes … an encoder 5 (address-event 
Although Arthur substantially discloses the claimed invention, Arthur is not relied on to explicitly disclose a format paired with an associated offset.
In the same field analogous art Breitwisch teaches a format paired with an associated offset (as indicated above, “an associated offset”, under the BRI, is any numerical value used to indicate a location, address or index usable to access or fetch synapse or neuron-related data from a buffer, array, matrix or other storage) (see, e.g., paragraphs 41 and 47-48, “dendrite line 504 may be shifted by offset 526, and dendrite line 506 can be shifted by offset 528. … spacing of dendrite lines 502-508 at external interfaces 522 and 524 may enable a compact internal layout of the synapse block 500 while allowing for spacing margin in placement of neuron circuit blocks” [i.e., dendrite lines 504 and 506 are paired with associated offsets 526 and 528], “one or more connections to the neuromorphic circuits 518 and 520 are offset to evenly distribute the one or more connections to external interfaces 522 and 524 of synapse block 500. … a plurality of synapse blocks is electrically connected to a plurality of neuron circuit blocks including the neuron circuit” [i.e., each neuron circuit 518 and 520 in the neuron circuit block is paired with an associated offset]).


Regarding claim 3, as discussed above, Arthur in view of Breitwisch and Birdwell teaches the system of claim 1.
Arthur further discloses wherein the encoder encodes output neurons in a … neuron array format (as indicated above, “the encoder”, under the BRI, is any component usable for encoding neuron-related data) (see, e.g., FIG. 1 – showing tile 10 with neurons 11 including output neurons 22, 24, 30 and 32, and paragraphs 16, 22-23, 
Although Arthur in view of Breitwisch substantially teaches claimed invention, Arthur in view of Breitwisch is not relied on to teach a zero-free neuron array format.
In the same field analogous art Birdwell teaches a zero-free neuron array format (see, e.g., paragraphs 20, 143 and 194, “A neuron in the network is said to fire if the output value is non-zero” [i.e., a non-zero, zero-free neuron], “The neuron charge function Hkj(t) can be expressed … where kj is the location address in the 2-dimensional array (kjl in a 3-dimensional array), N is the number of neuron inputs” [i.e., 2 and 3-dimensional neuron array formats], “the neuron 1012 may have a non-zero refractory period parameter.” [i.e., a non-zero, zero-free parameter for neuron 1012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arthur in view of Breitwisch with Birdwell to provide an “artificial neural network in the form of a dynamic adaptive neural network array (DANNA) of basic neuron and synapse elements that may be constructed of field 

Regarding claim 8, as discussed above, Arthur in view of Breitwisch and Birdwell teaches the system of claim 1.
Although Arthur in view of Breitwisch substantially teaches claimed invention, Arthur in view of Breitwisch is not relied on to teach wherein at least one non-zero neuron below a threshold value is set to zero so that computation is not performed on it.
In the same field analogous art Birdwell teaches wherein at least one non-zero neuron below a threshold value is set to zero so that computation is not performed on it (see, e.g., see, e.g., paragraphs 20 and 144, “A neuron in the network is said to fire if the output value is non-zero” [i.e., at least one non-zero neuron], “The αkj(t) (the point at which a neuron will fire its output) can be expressed as: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 where Ө is the neuron's programmable threshold [i.e., a threshold]. When the neuron's charge reaches its threshold level the charge of the neuron is reset to a predetermined bias level before starting a new charge accumulation phase. The bias value is the same for all neurons in the network in the current design. For this implementation the thresholds are limited to binary values from 0 to +127.” [i.e., a non-zero neuron below the programmable threshold Ө, i.e., Hkj(t) < Ө(t), is set to 0/zero so that it will not fire or activate, and computation will not be performed on it]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arthur in view of Breitwisch with Birdwell to provide an “artificial neural network in the form of a dynamic adaptive neural network array (DANNA) of basic neuron and synapse elements that may be constructed of field programmable gate arrays” where “4x4 blocks of elements (FIG. 12B) may be tiled together to form arbitrarily large networks.” (See, e.g., Birdwell, paragraphs 79 and 215). Doing so would have allowed Arthur in view of Breitwisch to use Birdwell’s DANNA array to construct “neural networks [that] may be embedded into a geometric space” where the “artificial neural network is able two receive two inputs at the same time, that is, all inputs are continuously occurring and the network is continuously learning and making decisions with the expectation that the artificial neural network will adapt to its environment” and to use Birdwell’s tiled blocks of elements to form “larger network blocks [that] have built in cycles (FIG. 12C) that are likely to be useful in many 

With respect to independent claim 17, Arthur discloses the invention as claimed including a method for reducing ineffectual operations in performing computations in a neural network (see, e.g., paragraphs 21, 52, 60 and 70, and claim 14, “Embodiments of the invention provide event-driven neural computing architecture for neural networks. One embodiment provides a low-power event-driven neural computing architecture for a neural network” [i.e., a neural computing architecture for performing computations in a neural network], “FIG. 7 illustrates a process 30 comprising a time sequence of events and functions/actions of a core 1” [i.e., a process 30/method for performing functions/actions/computations of a core 1/tile of a neural network], “Slowing down the computation … to match the speed of the communication, power consumption in each core 1 can be reduced.” [i.e., reduce operations in performing computations in a core 1/tile of a neural network], “the present invention provides a … method for implementing the embodiments”, “A method for producing spike-timing dependent plasticity in a neural network circuit neural network” [i.e., a method for performing computations in a neural network]), the method comprising: …
creating a … value for each neuron (see, e.g., paragraph 23, “Each neuron integrates input spikes and generates a spike event in response to the integrated input spikes exceed a threshold. A neuron communicates with an axon in another (or the same) core [i.e., a tile] by sending a spike event, encoded as an n-bit address … neurons may compute their spike events within each time step” [i.e., ;
communicating the … value for each neuron with the neuron to the tile which processes the neuron (as indicated above, “the tile which processes the neuron” has been interpreted as “a tile which processes the neuron”) (see, e.g., paragraphs 23 and 40, “A neuron communicates with an axon in another (or the same) core by sending a spike event, encoded as an n-bit address representing its target axon, where the number of bits corresponds to the logarithm base 2 of number of axons in the core. Addresses are sent sequentially to the receiving core”, “One core (e.g., a tile 10) provides and tightly integrates computation (via neurons), communication (via spikes in and out and synaptic fan out), and memory (via synaptic crossbar and neuron state), forming a repeatable architectural element.” [i.e., communicating/sending the address value for each neuron to the receiving core/tile 10 that processes the neuron]);
the tile using the … value to identify the … neurons to perform computations on (see, e.g., paragraphs 23 and 34, “A neuron communicates with an axon in another (or the same) core [i.e., the core/tile] by sending a spike event, encoded as an n-bit address representing its target axon … Addresses are sent sequentially to the receiving core where a decoder then selects the corresponding target axon … A controller coordinates events from the synapse array to the neurons, and signals when neurons may compute their spike events” [i.e., using the address value to select/identify target axons and neurons that compute events/perform computations], “spiking electronic neuron makes its target neurons more likely to fire … when inputs from source excitatory neurons are received … dependent on the strength of the connection ;
the tile performing computations … and generating output neurons (see, e.g., paragraphs 23, 25-26 and 40, “neurons may compute their spike events”, “neuromorphic and synaptronic tile circuit 10 … includes said crossbar 12 interconnecting a plurality of digital neurons 11 comprising neurons 14, 16, 18 and 20.” [i.e., the tile 10/core], “neurons 14 and 16 are shown with outputs 22 and 24 connected to dendrites (e.g., bitlines) 26 and 28, respectively. Axonal neurons 18 and 20 are shown with outputs 30 and 32 connected to axons” [i.e., generate output neurons 14, 16, 18 and 20], “One core (e.g., a tile 10) provides and tightly integrates computation (via neurons), communication (via spikes in and out and synaptic fan out), and memory (via synaptic crossbar and neuron state), forming a repeatable architectural element.” [i.e., the core/tile 10 performs computations]); and
storing output neurons in an activation memory (as indicated above, “an activation memory”, under the BRI, is any memory usable for storing neuron-related data that is communicatively linked with other components) (see, e.g., (see, e.g., FIG. 14 – depicting memories 310 and 312 and paragraphs 21, 30 and 40, “a crossbar memory synapse array interconnecting electronic neurons” [i.e., storing electronic output neurons in a memory synapse array], “the neurons 11 … generate spikes when the integrated input exceeds a threshold … synapses are implemented using … random-access memory (SRAM) cells … transposable access to the crossbar memory array” [i.e., a memory/SRAM for storing neurons 11 of tile/core – including output neurons 14, 16, 18 and 20 as shown in FIG. 1] “One core (e.g., a tile 10) provides and 
Although Arthur substantially discloses the claimed invention, Arthur is not relied on to explicitly disclose creating an offset value for each neuron;
communicating the offset value for each neuron with the neuron to the tile which processes the neuron; and
… the tile using the offset value to identify the … neurons to perform computations on.
In the same field analogous art Breitwisch teaches creating an offset value for each neuron (as indicated above, “an offset” value for a neuron, under the BRI, is any numerical value used to indicate a location, address or index usable to access or fetch synapse or neuron-related data from a buffer, array, matrix or other storage) (see, e.g., (see, e.g., paragraphs 41 and 48, “dendrite lines 502-508 may be shifted within the synapse block 500 such that the dendrite lines 502-508 are evenly distributed at external interfaces 522 and 524 of synapse block 500. For instance, dendrite line 504 may be shifted by offset 526, and dendrite line 506 can be shifted by offset 528. … spacing of dendrite lines 502-508 at external interfaces 522 and 524 may enable a compact internal layout of the synapse block 500 while allowing for spacing margin in placement of neuron circuit blocks” [i.e., creating offset values 526 and 528 for each neuron/neuron circuit block], “one or more connections to the neuromorphic circuits 518 and 520 are offset to evenly distribute the one or more connections to external interfaces 522 and 524 of synapse block 500. … a plurality of synapse blocks is ;
communicating the offset value for each neuron with the neuron to the tile which processes the neuron (see, e.g., paragraphs 41-43, “dendrite line 508 can be shifted by offset 534, and dendrite line 502 can be shifted by offset 536”, “Synapse blocks 614 may control propagation of signals between the axons 604 … Connectors 616 can be used to pass signals … to the dendrites 606 … system 600 of FIG. 7 enables simultaneous communication between an axon of a given neuron circuit block and the dendrites of all other neuron circuit blocks” [i.e., communicating signals with offset values 526 and 528 for each neuron with the neuron to the other neuron circuit block that processes the neuron], “layout 700 distributes up to four synapse blocks 704 adjacent to each of the neuron circuit blocks 702 in a planar tiled configuration” [i.e., communicating offset values 526 and 528 with the neuron to the planar tile with the neuron circuit block 702 that processes the neuron]); and
the tile using the offset value to identify the … neurons to perform computations on (see, e.g., paragraphs 41, 44 and 48, “dendrite line 508 can be shifted by offset 534, and dendrite line 502 can be shifted by offset 536, where offset 534 is equivalent to offset 526, and offset 536 is equivalent to offset 528.”, “layout 800 enables up to six synapse blocks 804 to be placed adjacent to each of the neuron circuit blocks 802 in another planar tiled configuration … a hexagonal tile area is used”, “a plurality of the neuromorphic circuits is combined in a synapse block. … one or more connections to the neuromorphic circuits 518 and 520 are offset to evenly distribute the one or more connections to external interfaces 522 and 524 of synapse block 500” [i.e., 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arthur with Breitwisch to provide “dendrite lines 502-508 [that] may be shifted within the synapse block 500 such that the dendrite lines 502-508 are evenly distributed at external interfaces 522 and 524 of synapse block 500” where “dendrite line 504 may be shifted by offset 526, and dendrite line 506 can be shifted by offset 528.” (See, e.g., Breitwisch paragraph 41). Doing so would have allowed Arthur to use Breitwisch’s offsets to enable “spacing of dendrite lines 502-508 at external interfaces 522 and 524 [which] may enable a compact internal layout of the synapse block 500 while allowing for spacing margin in placement of neuron circuit blocks, in addition to supporting a modular design” such as a modular design where a “layout 700 distributes up to four synapse blocks 704 adjacent to each of the neuron circuit blocks 702 in a planar tiled configuration” and “wherein four or more of the synapse blocks are adjacent to at least one of the neuron circuit blocks in a planar tile configuration”, as suggested by Breitwisch (See, e.g., Breitwisch, paragraphs 41 and 43 and claim 12). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
Although Arthur in view of Breitwisch substantially teaches claimed invention, Arthur in view of Breitwisch is not relied on to teach identifying non-zero neurons in a neuron stream and … performing computations on only non-zero neurons.
In the same field analogous art Birdwell teaches identifying non-zero neurons in a neuron stream (as indicated above, “non-zero neurons”, under the BRI, are any and …
performing computations on only non-zero neurons (see, e.g., paragraphs 20 and 194, “A neuron in the network is said to fire if the output value is non-zero” [i.e., non-zero neurons fire], “the neuron 1012 may have a non-zero refractory period parameter. If the refractory period is not zero and the neuron 1012 has fired more recently than this period of time into the past, the neuron 1012 will not fire again until the end of the refractory period. … prevents the firing of the neuron 1012 if the count-down timer holds a non-zero value.”, “inputs to an element that simultaneously receive an event or non-zero weight, the firing events of a neuron, or the input indices in a neuron that cause the neuron to fire” [i.e., only non-zero neurons fire, only perform computations by elements when non-zero neurons fire]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arthur in view of Breitwisch with Birdwell to provide an “artificial neural network in the form of a dynamic adaptive neural network array (DANNA) of basic neuron and synapse elements that may be constructed of field programmable gate arrays” where “4x4 blocks of elements (FIG. 12B) may be tiled 

Regarding claim 18, as discussed above, Arthur in view of Breitwisch and Birdwell teaches the method of claim 17.
Arthur further discloses encoding the output neurons with associated … values (see, e.g., FIG. 1 – showing tile 10 with neurons 11 including output neurons 22, 24, 30 and 32, and paragraphs 22-23 and 35 and claim 1, “neurons 14 and 16 are shown with outputs 22 and 24 … neurons 18 and 20 are shown with outputs 30 and 32”, “core 1 further includes … an encoder 5 (address-event transmitter) … The address-event transmitter/encoder 5 transmits spike events (packets) corresponding to any neuron 11 that spiked. … tile circuit 10 includes axon and neuron circuits which interface with … encoder 5”, “A neuron communicates with an axon in another (or the same) core by sending a spike event, encoded as an n-bit address” [i.e., encoding 
Although Arthur substantially discloses the claimed invention, Arthur is not relied on to explicitly disclose neurons with associated offset values.
In the same field analogous art Breitwisch teaches neurons with associated offset values (as indicated above, “associated offset” values, under the BRI, are any numerical values used to indicate a location, address or index usable to access or fetch synapse or neuron-related data from a buffer, array, matrix or other storage) (see, e.g., paragraphs 41 and 47-48, “dendrite line 504 may be shifted by offset 526, and dendrite line 506 can be shifted by offset 528. … spacing of dendrite lines 502-508 at external interfaces 522 and 524 may enable a compact internal layout of the synapse block 500 while allowing for spacing margin in placement of neuron circuit blocks” [i.e., dendrite lines 504 and 506 of neurons with associated offsets 526 and 528], “one or more connections to the neuromorphic circuits 518 and 520 are offset to evenly distribute the one or more connections to external interfaces 522 and 524 of synapse block 500. … a plurality of synapse blocks is electrically connected to a plurality of neuron circuit blocks including the neuron circuit” [i.e., neuron circuits 518 and 520 in the neuron circuit block with associated offset values 526 and 528]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arthur with Breitwisch to provide “dendrite lines 502-508 [that] may be shifted within the synapse block 500 such that the 

Regarding claim 19, as discussed above, Arthur in view of Breitwisch and Birdwell teaches the method of claim 18.
Arthur further discloses wherein the encoding is in a … neuron array format paragraphs 16, 23, 35 and 64, “the core … including axon banks, a neuron array” [i.e., a neuron array], “core 1 further includes … an encoder 5 (address-event transmitter) … The address-event transmitter/encoder 5 transmits spike events (packets) corresponding to any neuron 11 that spiked. … tile circuit 10 includes axon and neuron circuits which interface with … encoder 5”, “A neuron communicates with an axon in another (or the same) core by sending a spike event, encoded” [i.e., encoded in a 
Although Arthur in view of Breitwisch substantially teaches claimed invention, Arthur in view of Breitwisch is not relied on to teach a zero-free neuron array format.
In the same field analogous art Birdwell teaches a zero-free neuron array format (see, e.g., paragraphs 20, 143 and 194, “A neuron in the network is said to fire if the output value is non-zero” [i.e., a non-zero, zero-free neuron], “The neuron charge function Hkj(t) can be expressed … where kj is the location address in the 2-dimensional array (kjl in a 3-dimensional array), N is the number of neuron inputs” [i.e., 2 and 3-dimensional neuron array formats], “the neuron 1012 may have a non-zero refractory period parameter.” [i.e., a non-zero, zero-free parameter for neuron 1012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arthur in view of Breitwisch with Birdwell to provide an “artificial neural network in the form of a dynamic adaptive neural network array (DANNA) of basic neuron and synapse elements that may be constructed of field programmable gate arrays” where “4x4 blocks of elements (FIG. 12B) may be tiled together to form arbitrarily large networks.” (See, e.g., Birdwell, paragraphs 79 and 215). Doing so would have allowed Arthur in view of Breitwisch to use Birdwell’s DANNA array to construct “neural networks [that] may be embedded into a geometric space” where the “artificial neural network is able two receive two inputs at the same time, that is, all inputs are continuously occurring and the network is continuously learning and making decisions with the expectation that the artificial neural network will 

Regarding claim 24, as discussed above, Arthur in view of Breitwisch and Birdwell teaches the method of claim 17.
Although Arthur in view of Breitwisch substantially teaches claimed invention, Arthur in view of Breitwisch is not relied on to teach setting at least one non-zero neuron below a threshold value is set to zero so that computation is not performed on it.
In the same field analogous art Birdwell teaches setting at least one non-zero neuron below a threshold value is set to zero so that computation is not performed on it (see, e.g., see, e.g., paragraphs 20 and 144, “A neuron in the network is said to fire if the output value is non-zero” [i.e., at least one non-zero neuron], “The neuron activation function αkj(t) (the point at which a neuron will fire its output) can be expressed as: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 where Ө is the neuron's programmable threshold [i.e., a threshold]. When the neuron's charge reaches its threshold level the charge of the neuron is reset to a predetermined bias level before starting a new charge accumulation phase. The bias value is the same for all neurons in the network in the current design. For this implementation the thresholds are limited to kj(t) < Ө(t), to 0/zero so that it will not fire or activate, and computation will not be performed on it]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arthur in view of Breitwisch with Birdwell to provide an “artificial neural network in the form of a dynamic adaptive neural network array (DANNA) of basic neuron and synapse elements that may be constructed of field programmable gate arrays” where “4x4 blocks of elements (FIG. 12B) may be tiled together to form arbitrarily large networks.” (See, e.g., Birdwell, paragraphs 79 and 215). Doing so would have allowed Arthur in view of Breitwisch to use Birdwell’s DANNA array to construct “neural networks [that] may be embedded into a geometric space” where the “artificial neural network is able two receive two inputs at the same time, that is, all inputs are continuously occurring and the network is continuously learning and making decisions with the expectation that the artificial neural network will adapt to its environment” and to use Birdwell’s tiled blocks of elements to form “larger network blocks [that] have built in cycles (FIG. 12C) that are likely to be useful in many computational tasks”, as suggested by Birdwell (See, e.g., Birdwell, paragraphs 79 and 215). 

Claims 9-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Arthur in view of Breitwisch and Birdwell, and further in view of non-patent literature Judd et al. ("Proteus: Exploiting numerical precision variability in deep neural networks." .
While the Judd reference appears to be a grace-period disclosure by the inventors, the 35 USC § 102(b)(1)(A) exception does not apply because the reference was authored in part by Tayler Hetherington, Tor M. Aamodt and Natalie Enright Jerger, who are not named as inventors of the instant application. See MPEP § 2153.01(a): “If ... the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1).”
With respect to independent claim 9, Arthur discloses the invention as claimed including an integrated circuit … for use in computing … in a neural network (see, e.g., paragraphs 21, 62 and 70, “Embodiments of the invention provide event-driven neural computing architecture for neural networks. One embodiment provides a low-power event-driven neural computing architecture for a neural network” [i.e., a neural computing architecture for computing in a neural network], “FIG. 8 shows a block diagram of a core 1 and event handling … core 1 is connected to other circuits such as neural networks comprising other cores 1” [i.e., integrated circuits for event handling/computing in neural networks], “a neural network 40 comprising multiple interconnected cores 1 … The neural network 40 may be implemented as a circuit chip.” [i.e., an integrated circuit chip for use in computing in neural network 40]), the integrated circuit comprising:
one or more tiles for performing computations in a neural network (as indicated above, “a neural network” has been interpreted as the previously-introduced “neural network”) (see, e.g., paragraphs 24-25, “operation of the neural network and access to the synapse array” [i.e., computations/operations in the neural network], “an example neuromorphic and synaptronic tile circuit 10” [i.e., neuromorphic tile 10 for performing computations]), each tile receiving input neurons … and synapses (see, e.g., FIG. 1 – depicting tile circuit 10, input neurons 14, 16, 18 and 20, and paragraphs 23-25 and 28, “neural network includes an electronic synapse array of multiple electronic synapses, such as digital synapses, interconnecting a plurality of electronic neurons, such as digital neurons. Each synapse interconnects an axon of a pre-synaptic neuron with a dendrite of a post-synaptic neuron.” [i.e., receiving input/pre-synaptic neurons and synapses, and generating output/post-synaptic neurons], “The synapse array includes an interconnecting crossbar that sequentially receives spike events from axons, wherein one axon at a time drives (e.g., transmits signals to) the crossbar, and the crossbar transmits synaptic events in parallel to multiple neurons.” [i.e., receive events/signals at input neurons], “neuromorphic and synaptronic tile circuit 10 … The neuromorphic and synaptronic circuit 10 includes said crossbar 12 interconnecting a plurality of digital neurons 11 comprising neurons 14, 16, 18 and 20 … circuit 10 provides symmetric connections between the two pairs of neurons (e.g., N1 and N3)”, “neurons 14 and 16 will ‘fire’ (transmit a pulse) in response to the inputs they receive … Neurons 18 and 20 will ‘fire’ (transmit a pulse) in response to the inputs they receive from external input connections (not shown), typically from other neurons [i.e., each neuromorphic and synaptronic tile 10 receives input neurons 14, 16, 18, 20 and , and generating output neurons (see, e.g., FIG. 1 – showing tile 10 with output neurons 22, 24, 30 and 32, and paragraph 26, “neurons 14 and 16 are shown with outputs 22 and 24 … neurons 18 and 20 are shown with outputs 30 and 32” [i.e., tile 10 and generates output neurons]);
an activation memory for storing neurons and in communication with the one or more tiles via a dispatcher and an encoder (aside from merely repeating the claim language in paragraphs 5-7 and stating “neurons which the unit accumulates … may be encoded by encoder 235 and communicated to the activation memory” and “each 16-neuron group is encoded … by the encoder subunit” in paragraphs 73 and 93, the specification is silent regarding the meaning of “an activation memory” and “an encoder”. Also, the priority U.S. provisional application nos. 62/349,716 and 62/490,712 (hereinafter “the provisional applications”) do not mention, let alone define any “activation memory”. Therefore, “an activation memory” and “an encoder”, under the broadest reasonable interpretation (BRI), is any memory usable for storing neuron-related data that is communicatively linked with other components, and any component usable for encoding neuron-related data. Paragraph 88 of applicant’s specification discloses “a dispatcher unit that makes 16-neuron wide accesses to NM [neuron memory] while keeping all neuron lanes busy. … the dispatcher is physically distributed across the NM banks” Therefore, “a dispatcher”, under the BRI, is any component usable to access or read neuron-related data from memory) (see, e.g., FIG. 14 – depicting memories 310 and 312 communicatively linked with other components via communication interface 324 and communication path 326, and paragraphs 21, 30, 35, 51 and 67, “a crossbar memory synapse array interconnecting electronic neurons”, ;
wherein the dispatcher reads neurons from the activation memory … and communicates the neurons … to the one or more tiles (as indicated above, the “dispatcher”, under the BRI, is any component usable for encoding neuron-related data) (see, e.g., FIGs. 6 and 9 – depicting drivers/sense amps 7 that read neurons from , and wherein the dispatcher reads synapses from a memory and communicates the synapses to the one or more tiles (see, e.g., paragraphs 51 and 68, “TSRAM array 2 comprises transposable 8 transistor SRAM cells wherein both rows and columns send word lines and bit lines. Each transistor SRAM cell implements a synapse. As such, a row can be read or written, or a column can be read or written.”, “FIG. 12 shows further details of the core 1 [i.e., tile] and a process … When a spike event arrives at the decoder/scheduler 4, it is decoded and sent to the axon array.” [i.e., ;
and wherein the encoder receives the output neurons from the one or more tiles, encodes them and communicates the output neurons to the activation memory (as indicated above, the “activation memory”, under the BRI, is any memory usable for storing neuron-related data that is communicatively linked with other components) (see, e.g., paragraphs 30, 35, 62 and 68, “transposable access to the crossbar memory array [i.e., the activation memory]. Neurons that spike are selected one at a time sending spike events to corresponding axons, where axons could reside on the core, or somewhere else in a larger system with many cores” [i.e., one or more cores/tiles], “the core 1 further includes … an encoder 5 (address-event transmitter), … receives spike events (packets) and … The address-event transmitter/encoder 5 transmits spike events (packets) corresponding to any neuron 11 that spiked. … The tile circuit 10 includes axon and neuron circuits which interface with said … encoder 5” [i.e., encoder 5 receives neuron output as events/packets at tile 10 and transmits/communicates encoded spike events/packets as output], “FIG. 8 shows a block diagram of a core 1 [i.e., a tile] and event handling … core 1 is connected to other circuits such as neural networks comprising other cores 1 [i.e., one or more tiles], using a routing fabric or network 19. … Sx,y is an input from another (or the same) core or tile in the network (from a location x, y in relation to the crossbar) [i.e., the crossbar memory array/activation memory]. The time (t) is in reference to a frame of spike events being generated (the neuron frame of reference). … Neurons in the core 1 compute their spikes at time t, based on the inputs from t-1 (i.e., l(t-1)). With events entering the 
Although Arthur substantially discloses the claimed invention, Arthur is not relied on to explicitly disclose receiving …offsets … wherein each input neuron has an associated offset … wherein the dispatcher reads neurons from the activation memory with their associated offsets and communicates the neurons with their associated offsets … and wherein the offsets are processed by the tiles.
In the same field analogous art Breitwisch teaches receiving … offsets and synapses, wherein each input neuron has an associated offset (aside from repeating the claim language in paragraphs 5-7 and stating “the input neuron array is stored in the Zero-Free Neuron Array format (ZFNAf) … ZFNAf augments each non-zero input neuron with an offset … if the original stream of neurons would have been (1, 0, 0, 3) they will be encoded as ((1, 0), (3, 3)). The offsets 285 can adjust the SB [synapse buffer] sublane's index so that it can access the appropriate synapse column”, and wherein the offsets are processed by the tiles (as indicated above, the “offsets”, under the BRI, are any numerical values used to indicate a location, address or index usable to access or fetch synapse or neuron-related data) (see, e.g., paragraphs 43-44 and 48, “layout 700 of neuron circuit blocks 702 and synapse blocks 704 … layout 700 distributes up to four synapse blocks 704 adjacent to each of the neuron circuit blocks 702 in a planar tiled configuration”, “layout 800 enables up to six synapse blocks 804 to be placed adjacent to each of the neuron circuit blocks 802 in another planar tiled configuration”, “connections to the neuromorphic circuits … are offset to evenly distribute the one or more connections to external interfaces … of synapse block … a plurality of synapse blocks is electrically connected to a plurality of neuron circuit blocks including the neuron circuit” [i.e., the offsets are processed by tiles with neuron circuit blocks 702, 802 of the tiled configurations]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arthur with Breitwisch to provide “dendrite lines 502-508 [that] may be shifted within the synapse block 500 such that the dendrite lines 502-508 are evenly distributed at external interfaces 522 and 524 of synapse block 500” where “dendrite line 504 may be shifted by offset 526, and dendrite line 506 can be shifted by offset 528.” (See, e.g., Breitwisch paragraph 41). Doing so would have allowed Arthur to use Breitwisch’s offsets to enable “spacing of dendrite lines 502-508 at external interfaces 522 and 524 [which] may enable a compact internal 
Although Arthur in view of Breitwisch substantially teaches claimed invention, Arthur in view of Breitwisch is not relied on to teach perform computations on only non-zero neurons.
In the same field analogous art Birdwell teaches perform computations on only non-zero neurons (aside from merely repeating the claim language in paragraphs 5-7 and stating “only the non-zero neurons appear in the NBin [input neuron buffer] 220. For this purpose, the input neuron array is stored in the Zero-Free Neuron Array format (ZFNAt) … Once the zero neurons are eliminated, each non-zero neuron is matched with the appropriate SB [synapse buffer] entry” and “ZFNAf enables embodiments of the present invention to avoid computations with zero-valued neurons. Only the non-zero neurons are stored, each along with an offset indicating its original position.” in paragraphs 68 and 76, the specification does not define what is meant by “non-zero neurons”. The provisional applications also fail to explicitly define “non-zero neurons”. Therefore, “non-zero neurons”, under the BRI, are any neurons or neuron-related data that include non-zero values) (see, e.g., paragraphs 20, 194 and 227, “A neuron in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arthur in view of Breitwisch with Birdwell to provide an “artificial neural network in the form of a dynamic adaptive neural network array (DANNA) of basic neuron and synapse elements that may be constructed of field programmable gate arrays” where “4x4 blocks of elements (FIG. 12B) may be tiled together to form arbitrarily large networks.” (See, e.g., Birdwell, paragraphs 79 and 215). Doing so would have allowed Arthur in view of Breitwisch to use Birdwell’s DANNA array to construct “neural networks [that] may be embedded into a geometric space” where the “artificial neural network is able two receive two inputs at the same time, that is, all inputs are continuously occurring and the network is continuously learning and making decisions with the expectation that the artificial neural network will adapt to its environment” and to use Birdwell’s tiled blocks of elements to form “larger network blocks [that] have built in cycles (FIG. 12C) that are likely to be useful in many computational tasks”, as suggested by Birdwell (See, e.g., Birdwell, paragraphs 79 and 
Although Arthur in view of Breitwisch and Birdwell substantially teaches the claimed invention, Arthur in view of Breitwisch and Birdwell is not relied on to teach an integrated circuit comprising an accelerator for use in computing layers in a neural network.
In the same field, analogous art Judd teaches an integrated circuit comprising an accelerator for use in computing layers in a neural network (see, e.g., FIG. 2 – depicting an “accelerator including 4 NFUs [Neural Functional Units] and page 4, “each layer and each network can be exploited to improve the performance and energy of DNN implementations [i.e., computing layers in a DNN/neural network]. In this work, we show how it can be used to reduce the data traffic between the computation units and memory by proposing Proteus, or Pr, a layered extension that is compatible with existing DNN implementations … DNN compute engine, where on-chip compute units are connected to a memory possibly via an on-chip memory hierarchy. The compute units can be general purpose processors, graphics processors or fixed-function accelerators [i.e., compute units can be integrated circuit processors]. … Pr expects that the DNN is annotated with information on the representation to be used per layer [i.e., for computing layers in the DNN/neural network]. … The accelerator incorporates multiple tiles of Neural Functional Units (NFUs).” [i.e., the processor/integrated circuit includes an accelerator]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arthur in view of Breitwisch and Birdwell 

Regarding claim 10, as discussed above, Arthur in view of Breitwisch, Birdwell and Judd teaches the integrated circuit of claim 9.
Arthur further discloses wherein encoder encodes output neurons in a format (as indicated above, the “encoder”, under the BRI, is any component usable for encoding neuron-related data) (see, e.g., FIG. 1 – showing tile 10 with neurons 11 including output neurons 22, 24, 30 and 32, and paragraphs 22-23 and 35 and claim 1, “neurons 14 and 16 are shown with outputs 22 and 24 … neurons 18 and 20 are shown with outputs 30 and 32”, “core 1 further includes … an encoder 5 (address-event 
Although Arthur substantially discloses the claimed invention, Arthur is not relied on to explicitly disclose a format paired with an associated offset.
In the same field analogous art Breitwisch teaches a format paired with an associated offset (as indicated above, “an associated offset”, under the BRI, is any numerical value used to indicate a location, address or index usable to access or fetch synapse or neuron-related data from a buffer, array, matrix or other storage) (see, e.g., paragraphs 41 and 47-48, “dendrite line 504 may be shifted by offset 526, and dendrite line 506 can be shifted by offset 528. … spacing of dendrite lines 502-508 at external interfaces 522 and 524 may enable a compact internal layout of the synapse block 500 while allowing for spacing margin in placement of neuron circuit blocks” [i.e., dendrite lines 504 and 506 are paired with associated offsets 526 and 528], “one or more connections to the neuromorphic circuits 518 and 520 are offset to evenly distribute the one or more connections to external interfaces 522 and 524 of synapse block 500. … a plurality of synapse blocks is electrically connected to a plurality of neuron circuit blocks including the neuron circuit” [i.e., each neuron circuit 518 and 520 in the neuron circuit block is paired with an associated offset]).


Regarding claim 11, as discussed above, Arthur in view of Breitwisch, Birdwell and Judd teaches the integrated circuit of claim 9.
Arthur further discloses wherein the encoder encodes output neurons in a … neuron array format (as indicated above, “the encoder”, under the BRI, is any component usable for encoding neuron-related data) (see, e.g., FIG. 1 – showing tile 10 with neurons 11 including output neurons 22, 24, 30 and 32, and paragraphs 16, 22-23, 
Although Arthur in view of Breitwisch substantially teaches claimed invention, Arthur in view of Breitwisch is not relied on to teach a zero-free neuron array format.
In the same field analogous art Birdwell teaches a zero-free neuron array format (see, e.g., paragraphs 20, 143 and 194, “A neuron in the network is said to fire if the output value is non-zero” [i.e., a non-zero, zero-free neuron], “The neuron charge function Hkj(t) can be expressed … where kj is the location address in the 2-dimensional array (kjl in a 3-dimensional array), N is the number of neuron inputs” [i.e., 2 and 3-dimensional neuron array formats], “the neuron 1012 may have a non-zero refractory period parameter.” [i.e., a non-zero, zero-free parameter for neuron 1012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arthur in view of Breitwisch with Birdwell to provide an “artificial neural network in the form of a dynamic adaptive neural network array (DANNA) of basic neuron and synapse elements that may be constructed of field 

Regarding claim 16, as discussed above, Arthur in view of Breitwisch, Birdwell and Judd teaches the integrated circuit of claim 9.
Although Arthur in view of Breitwisch substantially teaches claimed invention, Arthur in view of Breitwisch is not relied on to teach wherein at least one non-zero neuron below a threshold value is set to zero so that computation is not performed on it.
In the same field analogous art Birdwell teaches wherein at least one non-zero neuron below a threshold value is set to zero so that computation is not performed on it (see, e.g., see, e.g., paragraphs 20 and 144, “A neuron in the network is said to fire if the output value is non-zero” [i.e., at least one non-zero neuron], “The αkj(t) (the point at which a neuron will fire its output) can be expressed as: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 where Ө is the neuron's programmable threshold [i.e., a threshold]. When the neuron's charge reaches its threshold level the charge of the neuron is reset to a predetermined bias level before starting a new charge accumulation phase. The bias value is the same for all neurons in the network in the current design. For this implementation the thresholds are limited to binary values from 0 to +127.” [i.e., a non-zero neuron below the programmable threshold Ө, i.e., Hkj(t) < Ө(t), is set to 0/zero so that it will not fire or activate, and computation will not be performed on it]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Arthur in view of Breitwisch with Birdwell to provide an “artificial neural network in the form of a dynamic adaptive neural network array (DANNA) of basic neuron and synapse elements that may be constructed of field programmable gate arrays” where “4x4 blocks of elements (FIG. 12B) may be tiled together to form arbitrarily large networks.” (See, e.g., Birdwell, paragraphs 79 and 215). Doing so would have allowed Arthur in view of Breitwisch to use Birdwell’s DANNA array to construct “neural networks [that] may be embedded into a geometric space” where the “artificial neural network is able two receive two inputs at the same time, that is, all inputs are continuously occurring and the network is continuously learning and making decisions with the expectation that the artificial neural network will adapt to its environment” and to use Birdwell’s tiled blocks of elements to form “larger network blocks [that] have built in cycles (FIG. 12C) that are likely to be useful in many 

Allowable Subject Matter
Upon overcoming of all the objections, and the rejections as discussed above in items 8-10, claims 4-7, 12-15 and 20-23 are objected to as being dependent upon a rejected base claim (i.e., claims 1, 9 and 17), but would be allowable if amended to address the above-noted objections and rejections under 35 U.S.C. 112(b) and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For example, with regard to dependent claims 4, 12 and 20, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art at the time of Applicants' invention, the combination of recited limitations of claims 4, 12 and 20 and their respective base claims, independent claims 1, 9 and 17. 
As discussed above, Arthur in view of Breitwisch, Birdwell teaches the system of claim 1 and the method of claim 17. As further discussed above, Arthur in view of Breitwisch, Birdwell and Judd teaches the integrated circuit of claim 17. 
However, the prior art of record does not anticipate or render obvious the limitation “wherein the encoder encodes output neurons in RAW or Encoded format (RoE)” as recited in dependent claims 4, 12 and 20 in combination with limitations of their base claims, independent claims 1, 9 and 17.

“A. RAW or Encoded Format (RoE)
Another encoding uses just one extra bit per brick container at the expense of not being able to encode all possible combinations of ineffectual values. Specifically, the first bit of the brick specifies whether the brick is encoded or not. When the brick is encoded the remaining bits are used to store the neuron values and their offsets. As long as the number of effectual activations is such so that they fit in the brick container the brick can be encoded. Otherwise, all activation values are stored as-is and we lose the ability to skip the ineffectual activations for the specific brick. For example, let us assume that we have bricks of size 4 and 16 bit values. In total, each such brick requires 4 x 16 = 64 bits. A brick containing the values (1;2;0;0) can be encoded using 65 bits as follows: (1; (0;1); (1;2)). The first 1 means that the brick is encoded. The (offset; value) = (0;1) that follows uses two bits for the offset and 16 bits for the value. In total, the aforementioned brick requires 1+2 x (16+4) = 41 bits can fit within the 65 bits available. A brick containing the values (2;1;3;4) cannot fit within 65 bits and thus will be stored in raw format: (0;2;1;3;4) using 65 bits where the first 1 is a single bit indicating that the rest of the brick is not encoded and every value is 16 bits long.”

Further, for example, the prior art of record does not anticipate or render obvious the limitation “wherein the encoder encodes output neurons in Vector Ineffectual Activation Identifier (VIAI) format” as recited in dependent claims 5, 13 and 21 in combination with limitations of their base claims, independent claims 1, 9 and 17. 
Also, for example, with regard to claims 6, 14 and 22, the prior art of record does not anticipate or render obvious the limitation “wherein the encoder encodes output 
“B. Vector Ineffectual Activation Identifier Format (VIAI)

An alternate encoding would leave the activation values in place and use an extra 16-bit bit vector I to encode which ones are ineffectual and thus can be skipped. For example, assuming bricks of 4 elements a brick containing (1;2;0;4) could be encoded as-is plus a 4 bit I vector containing (1101). For bricks of 16 activations each of 16 bits, this format imposes an overhead of 16/256, or 6.25%.

C. Storing Only the Effectual Activations

Another format builds on VIAI by storing only the effectual values. For example, a 4 element activation brick of (1,0,0,4) in VIAI would be stored as (1001,1,0,0,4). In the Compressed-VIAI it would [sic - be] stored instead as (1001,1,4). Here the two ineffectual zero activations were not stored in memory. Since now bricks no longer have a fixed size, a level of indirection is necessary to support fetching of arbitrary bricks. If the original activation array dimensions are (X,Y,I) then this indirection array IR would have (X,Y,[1/16]) pointers. These can be generated at the output of the preceding layer.”

Lastly, for example, with regard to claims 7, 15 and 23, the prior art of record does not anticipate or render obvious the limitations “wherein the tile further receives one or more bits identifying synapses as ineffectual and the tile processes the one or more bits in order to perform computations on only non-zero neurons with effectual 

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, is considered pertinent to applicant's disclosure.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.B./Examiner, Art Unit 2125 

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125